COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        Rogelio De La Cerda v. Yadira Elizabeth Jaramillo

Appellate case number:      01-17-00595-CV

Trial court case number: 2016-78567

Trial court:                311th District Court of Harris County

        On August 11, 2017, appellant, Rogelio De La Cerda, filed his appellant’s brief. Appellee,
Yadira Elizabeth Jaramillo, had a briefing deadline of September 11, 2017 in which to file her
brief, but no brief has been filed. On September 20, 2017, we notified appellee that we would set
the case for submission without an appellee’s brief unless appellee filed (1) a motion to extend
time to file her brief or (2) her brief accompanied by a motion to extend time. Appellee has neither
filed a motion to extend time or her appellee’s brief. Accordingly, the case is hereby set at issue.
        The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on September 20,
2017, requiring appellee to file either a brief or a motion to extend time to file her brief, has expired.
Accordingly, this case is now at issue and ready to be set for submission.
        Additionally, appellant is incarcerated and filed a statement of inability to afford payment
of costs in the trial court and on appeal. See TEX. R. APP. P. 20.1. The Clerk of this Court is
ORDERED to make an entry in this Court’s records that appellant is indigent and is allowed to
proceed on appeal without advance payment of costs.
        Appellant’s “Motion to Expedite Matters” is denied as moot.


        It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually          Acting for the Court

Date: December 12, 2017